—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion to compel plaintiff to appear for an orthopedic examination. The motion was made after the filing of a note of issue and statement of readiness, and defendant failed to demonstrate “special, unusual or extraordinary circumstances warranting further discovery” (Peterson v Zuercher, 198 AD2d 797; see, Stella v Ahmed, 223 AD2d 698; Strauss v New York Ethical Culture Socy., 210 AD2d 134). (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Discovery.) Present—Denman, P. J., Hayes, Callahan and Fallon, JJ.